Citation Nr: 0306212	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral nephroptosis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for hypertension or 
other heart condition, claimed as secondary to the service-
connected bilateral nephroptosis.  

3.  Entitlement to service connection for nephrosclerosis, 
claimed as secondary to the service-connected bilateral 
nephroptosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the RO.  



REMAND

The veteran contends that the RO erred in not granting an 
increased rating for the service-connected nephroptosis and 
service-connection for nephrosclerosis and hypertension, or 
other heart condition, as being secondary to the service-
connected nephroptosis. 

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, requiring further development in order to adequately 
adjudicate the veteran's claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this respect, the veteran indicted that he received 
treatment at the VA Medical Center (VAMC) in Philadelphia, 
Pennsylvania, to specifically include records from Dr. Kelly 
for treatment of nephroptosis, nephrosclerosis, hypertension 
or other heart condition.  

The VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal.  Therefore, in the instant claim, it 
is necessary to obtain the aforementioned medical records, if 
they exist, prior to a final decision in this case.  See Dunn 
v. West, 11 Vet. App. 462 (1998); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West 
2002).  

Likewise, the veteran reported that he underwent surgery in 
November 1947 at the University of Pennsylvania Hospital by 
Dr. Boland Hughes.  To the extent feasible, any records 
associated with this surgery or from Dr. Hughes should be 
obtained, including any more recent records that may be 
available.  

The veteran apparently also received treatment for 
nephroptosis, nephrosclerosis, hypertension, or other heart 
condition by Dr. Bruce Silver from 1992 to 2002 and underwent 
an evaluation for such by Dr. Arthur R. Olshan, Associate 
Professor of Medicine, Hahnemann University.  

All such available records from these physicians should be 
obtained, including any records associated with Dr. Olshan's 
March 2000 opinion.  

Finally, the veteran indicated that, in 1968, Dr. Norman 
Learner, Temple University Hospital, treated him for 
hypertension and hyperuricemia and that he received treatment 
from a Dr. "Kowes" at the Lankenau Hospital, Wynnewood 
Pennsylvania from 1992 to 1995 for kidney and hypertension 
problems.  To the extent feasible, any such available records 
should be obtained.  

Thereafter, once all the above-stated records are obtained, 
the veteran should be scheduled for VA examinations to 
determine the current extent and severity of the veteran's 
service-connected nephroptosis and to determine the nature 
and likely etiology of the claimed nephrosclerosis and 
hypertension, including any other heart condition.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  

If the veteran fails to report to any scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination(s) sent to the veteran.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain all treatment records from the 
VAMC to specifically include Dr. Kelly, 
for any treatment of nephroptosis, 
nephrosclerosis, hypertension or other 
heart condition. 

2.  The RO should also obtain, to the 
extent feasible, records surrounding the 
1947 surgery performed at the University 
of Pennsylvania Hospital by Dr. Hughes, 
including any recent records that may be 
available.  

3.  The RO should take appropriate action 
in order to obtain the record from Dr. 
Olshan, Associate Professor of Medicine, 
Hahnemann University, as well as records 
from a Dr. "Kowes" dated from 1992 to 
1995, regarding kidney and heart 
problems, and associate them with the 
record.  

4.  Finally, the RO should take 
appropriate action in order to obtain 
copies of all available records from Dr. 
Norman Learner, Temple University 
Hospital, dated 1968 to the present, for 
hypertension and hyperuricemia and 
associate them with the record.  .  

5.  Once the above-stated medical records 
have been obtained, plus any additional 
development deemed warranted by the VCAA, 
the RO should schedule the veteran for a 
VA examination to determine the current 
severity of the veteran's service-
connected nephroptosis, including, but 
not limited to, whether he suffers from 
constant albuminuria with some edema, 
definite decrease in kidney function, or 
other organ function, hypertension, 
lethargy, weight loss, or limitation of 
exertion.  The veteran also should be 
examined to ascertain the nature and 
likely etiology of the claimed 
nephrosclerosis.  All indicated tests and 
studies should be conducted.  Based on 
his/her review of the claims folder, the 
examiner should offer an opinion as to 
whether the veteran is suffer from 
disability manifested by nephrosclerosis 
that was caused or aggravated by the 
service-connected nephroptosis.  In 
rendering this opinion, the examiner 
should comment on the medical opinions 
provided by Drs. Learner, Silver, and 
Olshan, as well as the VA examiner.  If 
the examiner believes that the veteran 
does not suffer from nephrosclerosis and 
hypertension as a result of the service-
connected nephroptosis, such supporting 
rationale should also be stated.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  

6.  Likewise, the veteran should be 
afforded a VA examination to determine 
the nature and likely etiology of the 
claimed hypertension or other heart 
condition.  All indicated testing should 
be done in this regard.  Based on his/her 
review of the claims folder, the examiner 
should offer an opinion as to whether the 
veteran is suffering from any disability 
manifested by hypertension or other heart 
condition that was caused or aggravated 
by the service-connected nephroptosis.  
The examiner should also note the medical 
opinions provided by Drs. Learner, 
Silver, and Olshan, as well as the VA 
examiner, when rendering such an opinion.  
If the examiner believes that the veteran 
does not suffer from hypertension or 
other heart condition as a result of the 
service-connected nephroptosis, such 
supporting rationale should also be 
included.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

7.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

No action is required on the veteran's part until further 
notice is received from the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



